DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/04/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 06/04/2020 these drawing are acceptable by the examiner.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Gary Grude at (847) 417-1354 on 04/29/2021.
The application has been amended as follows: 
 	Claims 5 and 11 are cancel.
 	1.    A method for execution by one or more processing modules of one or more computing devices, the method comprises:
 	identifying a first user device potentially associated with a biohazard;


 	identifying a second user device potentially associated with the biohazard based on the geographic area associated with the biohazard and previous location information of the second user device; and
 	issuing a safety notification to the second user device, wherein the safety notification includes one or more of the geographic area associated with the biohazard, a safety status request, a safety status level of the first user device, a subset of the previous location information of the first user device, and a subset of the previous location information of the second user device;
 	wherein the identifying the second user device potentially associated with the biohazard based on the geographic area associated with the biohazard and the previous location information of the second user device comprises:
 	estimating a time period of the biohazard based on one or more of:
 	timing associated with interpreting a safety status text string generated by the first user device;
 	timing associated with receiving a signal from a sensor device of the first user device; and
 	timing associated with interpreting another safety notification with regards to a fourth user device, wherein the other safety notification includes one or more of: a safety status level associated with the fourth user device, another geographic area associated with another biohazard, and previous location information of the first user device, wherein the fourth user device is potentially associated with the other biohazard;
 	obtaining the previous location information of the second user device by least one of:
 	receiving the previous location information of the second user device from the second user device;
 	estimating the previous location information of the second user device based on current location information of the second user device; and
 	accessing an information server to recover the previous location information of the second user device;
 	extracting location coordinates history of the second user device for the time period of the biohazard from the previous location information of the second user device; and
 	selecting the second user device when at least some of the location coordinates history of the second user device for the time period of the biohazard is within the geographic area associated with the biohazard.	

 	7.    A computing device comprises: 
an interface;
 	a memory; and
 	a processing module operably coupled to the interface and the memory, wherein the processing module functions to:
 	identify a first user device potentially associated with a biohazard;

 	identify a second user device potentially associated with the biohazard based on the geographic area associated with the biohazard and previous location information of the second user device; and
 	issue, via the interface, a safety notification to the second user device, wherein the safety notification includes one or more of the geographic area associated with the biohazard, a safety status request, a safety status level of the first user device, a subset of the previous location information of the first user device, and a subset of the previous location information of the second user device,
 	wherein the processing module functions to identify the second user device potentially associated with the biohazard based on the geographic area associated with the biohazard and the previous location information of the second user device by:
 	estimating a time period of the biohazard based on one or more of:
 	timing associated with interpreting a safety status text string generated by the first user device;
 	timing associated with receiving a signal from a sensor device of the first user device; and
 	timing associated with interpreting another safety notification with regards to a fourth user device, wherein the other safety notification includes one or more of: a safety status level associated with the fourth user device, another geographic area associated with another biohazard, and previous location information of the first user device, wherein the fourth user device is potentially associated with the other biohazard;
 	obtaining the previous location information of the second user device by least one of:
 	receiving, via the interface, the previous location information of the second user device from the second user device;
 	estimating the previous location information of the second user device based on current location information of the second user device; and
 	accessing, via the interface, an information server to recover the previous location information of the second user device;
 	extracting location coordinates history of the second user device for the time period of the biohazard from the previous location information of the second user device; and
 	selecting the second user device when at least some of the location coordinates history of the second user device for the time period of the biohazard is within the geographic area associated with the biohazard.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Claims 1-4, 6-10 and 12 are allowance.
According to claims 1 and 11, the closest prior art record Robarts et al. (US 2004/002843 A1) in view of Regnier et al. (US 7,867,754 B1) teach a method for 
 	identifying a first user device potentially associated with a biohazard;
 	identifying a geographic area associated with the biohazard based on previous location information of the first user device.
	However, the combination of Robarts and Regnier fail to teach or fairly suugest
 	identifying a second user device potentially associated with the biohazard based on the geographic area associated with the biohazard and previous location information of the second user device; and
 	issuing a safety notification to the second user device, wherein the safety notification includes one or more of the geographic area associated with the biohazard, a safety status request, a safety status level of the first user device, a subset of the previous location information of the first user device, and a subset of the previous location information of the second user device;
 	wherein the identifying the second user device potentially associated with the biohazard based on the geographic area associated with the biohazard and the previous location information of the second user device comprises:
 	estimating a time period of the biohazard based on one or more of:
 	timing associated with interpreting a safety status text string generated by the first user device;
 	timing associated with receiving a signal from a sensor device of the first user device; and
timing associated with interpreting another safety notification with regards to a fourth user device, wherein the other safety notification includes one or more of: a safety status level associated with the fourth user device, another geographic area associated with another biohazard, and previous location information of the first user device, wherein the fourth user device is potentially associated with the other biohazard;
 	obtaining the previous location information of the second user device by least one of:
 	receiving the previous location information of the second user device from the second user device;
 	estimating the previous location information of the second user device based on current location information of the second user device; and
 	accessing an information server to recover the previous location information of the second user device;
 	extracting location coordinates history of the second user device for the time period of the biohazard from the previous location information of the second user device; and
 	selecting the second user device when at least some of the location coordinates history of the second user device for the time period of the biohazard is within the geographic area associated with the biohazard.	

Claims 2-4, 6, 8-10 and 12 are allowance as being dependent directly or indirectly to the independent claims 1 and  7.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863.  The examiner can normally be reached on M-F 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/KIET M DOAN/Primary Examiner, Art Unit 2641